Citation Nr: 0707059	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to exemption from VA funding fee of $4,202.00 in 
conjunction with a VA Guaranteed Home Loan.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to April 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran purchased a house using his VA Home Loan 
Guaranty benefits on March 30, 2004.  A funding fee of 
$4,202.00 was included in the amount of the loan.

2.  The veteran retired from active duty on April 30, 2004.

3.  The veteran is entitled to receive VA service connected 
compensation effective May 1, 2004.


CONCLUSION OF LAW

The criteria for an exemption from VA funding fee of 
$4,202.00 in conjunction with a VA Guaranteed Home Loan are 
not met.  38 U.S.C.A. § 3729(c); 38 C.F.R. § 36.4312 (prior 
to December 10, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

A closing statement of March 30, 2004 shows that the veteran 
purchased a home using his VA Home Loan Guaranty benefits on 
that date.  A VA funding fee of $4,202.00 was listed as 
included in the total cost of the loan.  The veteran retired 
from active duty on April 30, 2004.  Via a rating decision of 
July 2004 the veteran was service connected for pes planus, 
left ankle and right ankle gout and awarded compensation 
effective May 1, 2004.  See 38 U.S.C.A. § 5110(b)(1) (West 
2002) (earliest available effective date for award of VA 
compensation shall be the day following the date of discharge 
or release).

The veteran is seeking a refund for the funding fee assessed 
at the time of the VA loan.  Applicable law provides that 
funding fees for VA guaranteed home loans will be waived for: 
(1) veterans who are receiving compensation (or who, but for 
the receipt of retirement pay, would be entitled to receive 
compensation), or (2) a surviving spouse of any veteran 
(including a person who died in the active military, naval, 
or air service) who died from a service-connected disability.  
38 U.S.C.A. § 3729(c) (in effect prior to December 10, 2004).  
The implementing regulation, 38 C.F.R. § 36.4312(e)(5), 
contain similar language.

The Veterans Benefits Improvement Act of 2004 revised 
38 U.S.C.A. § 3729(c) to terminate the collection of loan 
fees from veteran's rated as eligible for compensation at 
pre-discharge rating examinations.  Pub. L. No. 108-454, 118 
Stat. 3598 (Dec. 10, 2004) codified at 38 U.S.C.A. § 3729(c).  
The legislation did not provide for retroactive application 
of this revision.  As no specific effective date was 
provided, the effective date of amendments is presumed to be 
the effective date of enactment.  See DeSousa v. Gober, 
10 Vet. App. 461 (1997) (citing Gozlon-Peretz v. United 
States, 498 U.S. 395, 404, 111 S.Ct. 840, 846, 112 L.Ed.2d 
919 (1991)).  The Board finds no statutory authority in Title 
38 of the United States Code authorizing retroactive 
application of a change in law to benefits under Chapter 37.  
See, e.g., 38 U.S.C.A. §§ 5110(g) (West 2002) (authorizing 
application of a liberalizing Act or administrative issue 
during the pendency of an appeal); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The record shows that the veteran was still on active duty at 
the time the VA loan closed.  He was subsequent awarded VA 
compensation effective May 1, 2004, or after the date of the 
loan.  The RO has denied the veteran's request for a 
reimbursement of the funding fee on the basis that the 
veteran does not qualify for an exemption status because he 
closed on the purchase of his house prior to the veteran's 
entitlement to compensation.  The Board agrees with the RO's 
legal interpretation.  As a matter of law, an earlier 
effective date of award for VA compensation is unavailable.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  The law extant at the 
time of closing did not allow for waiver of a VA funding fee 
for a veteran still on active duty.  38 U.S.C.A. § 3729(c) 
(prior to December 10, 2004).  

The veteran argues that he was told he would be exempt from 
the funding fee at the time he applied for the VA loan and 
that, had he known he would not have been exempt, he would 
have held off in the closing of the house.  The Board is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
held that the authority to award equitable relief under 38 
U.S.C.A. § 503(a) (West 2002) is committed to the discretion 
of the Secretary, and that the Board is without jurisdiction 
to consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).  The Board is without statutory authority to 
apply the revision of law pursuant to Veterans Benefits 
Improvement Act of 2004, and finds no basis in law to waive 
application of the law based on his equity assertions.

Therefore, the veteran does not fall under any of the 
exempted categories as he was not receiving compensation at 
the time of the loan nor was he a surviving spouse of any 
veteran who died form a service connected disability.  As 
such, he is not entitled to a refund of the funding fee.  
This is a case in which the law is dispositive and, 
therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Exemption from VA funding fee of $4,202.00 in conjunction 
with a VA Guaranteed Home Loan is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


